EXHIBIT 3.7 FORM OF CERTIFICATE OF DESIGNATIONS OF SERIES G REDEEMABLE EXCHANGEABLE PREFERRED STOCK OF MEDIQUIP HOLDINGS, INC. 1.Designation and Amount. There shall be a series of Preferred Stock designated as “Series G Exchangeable Preferred Stock", and the number of shares constituting such series shall be 1,000. Such series is referred to herein as the "Exchangeable Preferred Stock"”), and the face amount per share shall be equal to One Thousand Dollars ($1,000), (the “Face Amount”). 2.Stated Capital. The amount to be represented in stated capital at all times for each share of Exchangeable Preferred Stock shall be $0.0001. 3.Rank. All shares of Exchangeable Preferred Stock rank prior to all of the Corporation's Common Stock, par value $0.0001 per share (the "Common Stock"), and the Corporation’s Series D Convertible Preferred Stock and the Series F Convertible Preferred Stock (the “Convertible Preferred Stock”), now or hereafter issued, both as to payment of dividends and as to distributions of assets upon liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary. The Exchangeable Preferred Stock is pari passu with the Series E Exchangeable Preferred Stock. 4.Dividends. The holders of Exchangeable Preferred Stock shall not be entitled to receive dividends. 5. Liquidation Preference. In the event of a liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary, the holders of Exchangeable Preferred Stock shall be entitled to receive out of the assets of the Corporation, whether such assets are stated capital or surplus of any nature, an amount equal to $1,000 per share before any payment shall be made or any assets distributed to the holders of Common Stock or any other class or series of the Corporation's capital stock ranking junior as to liquidation rights to the Exchangeable Preferred Stock (the "Junior Liquidation Stock") provided, however that such rights shall accrue to the holders of Exchangeable Preferred Stock only in the event that the Corporation's payments with respect to the liquidation preferences of the holders of capital stock of the Corporation ranking senior as to liquidation rights to the Exchangeable Preferred Stock (the "Senior Liquidation Stock") are fully met. The entire assets of the Corporation available for distribution after the liquidation preferences of the Senior Liquidation stock are fully met shall be distributed ratably among the holders of the Exchangeable Preferred Stock and any other class or series of the Corporation's capital stock which may hereafter be created having parity as to liquidation rights with the Exchangeable Preferred Stock in proportion to the respective preferential amounts to which each is entitled (but only to the extent of such preferential amounts). Neither a consolidation nor merger of the Corporation with another corporation nor a sale or transfer of all or part of the Corporation's assets for cash, securities or other property will be considered a liquidation, dissolution or winding up of the Corporation. 1 6.Voting Rights. Except as otherwise required by law, each share of outstanding Exchangeable Preferred Stock shall entitle the Holder thereof to 690 votes on each matter submitted to a vote of the stockholders of the Corporation at the record date for the determination of shareholders entitled to vote on such matters or, if no such record date is established, at the date such vote is taken or any written consent of stockholders becomes effective. Except as otherwise required by law or by this Certificate of Designation, the holders of shares of Common Stock and Exchangeable Preferred Stock shall vote together and not as separate classes 7.Exchange. The shares of Exchangeable Preferred Stock are exchangeable at the option only of the Holder in whole or in part, on any date after June 30, 2007 for the Corporation's 6% Subordinated Debentures due three years from the date of Exchange (the "Debentures"). Such exchange, if any, shall be a redemption of the Exchangeable Preferred Stock in exchange for the Debentures. Holders of the outstanding shares of Exchangeable Preferred Stock will be entitled to receive $1,000 principal amount of the Debentures in exchange for each share of Exchangeable Preferred Stock held by them at the time of exchange. Upon such exchange, the rights of the holders of Exchangeable Preferred Stock as stockholders of the Corporation shall cease, and the person or persons entitled to receive the Debentures issuable upon such redemption and exchange shall be treated for all purposes as the registered holder or holders of such Debentures.
